tcmemo_1997_4 united_states tax_court estate of emerson winkler deceased thomas winkler and darrell s winkler co-executors et al petitioners v commissioner of internal revenue respondent docket nos filed date robert kopf jr jill fisher and r dell zeigler for petitioners michael bitner for respondent memorandum findings_of_fact and opinion whalen judge respondent determined the following deficiencies in and penalties on petitioners' taxes year gift_tax penalty estate_tax sec_6662 elizabeth winkler estate of emerson winkler estate of emerson winkler dollar_figure -- big_number -- -- -- -- dollar_figure dollar_figure big_number unless stated otherwise all section references are to the internal_revenue_code as in effect during or at the time of the decedent's death respondent determined a gift_tax deficiency in the case of mrs elizabeth winkler based on a finding that mrs winkler made taxable_gifts in of one-half of the value of a winning lottery ticket respondent also determined a gift_tax deficiency in the case of her deceased husband mr emerson winkler by reason of his consent to split the gifts made by mrs winkler pursuant to sec_2513 due to the increase in mr winkler's lifetime taxable_gifts respondent also determined a deficiency in estate_tax in the case of the estate of emerson winkler the primary issue for decision is whether mrs winkler purchased a winning lottery ticket on her own behalf or on the behalf of a family_partnership if we find that mrs winkler purchased the ticket on her own behalf then we must also determine whether the estate of emerson winkler is entitled to increase the marital_deduction claimed for estate_tax purposes by the amount of mr winkler's interest in a family_partnership on the ground that mrs winkler's disclaimer of that interest was invalid findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the instant petitions were filed mrs elizabeth winkler and the co-executors of the estate of emerson winkler were residents of the state of illinois and the estate of emerson winkler was being administered in the state of illinois mr and mrs winkler had been married for over years prior to mr winkler's death on date both mr and mrs winkler graduated from high school but neither received any other formal education when he died mr winkler was a retired farmer and the couple was living on the family farm in armington illinois mr and mrs winkler had five children during their marriage ms charlotte sutter ms susan litwiller ms sharon swartzendruber mr thomas winkler and mr darrell steve winkler the winklers were a very close family all of the children but steve lived within a short distance from mr and mrs winkler's home and gathered at their parents' home almost every sunday steve winkler lived approximately hours away from mr and mrs winkler's home and came to the family gatherings about every other week mr winkler was in poor health in his medical_condition necessitated frequent trips to the carle clinic in champaign illinois and the mayo clinic in rochester minnesota the carle clinic is approximately hours from the winklers' home by car and the mayo clinic is approximately hours away generally mrs winkler and one or more of the winkler children would drive mr winkler to his appointments at the clinics mrs winkler and her children also made frequent trips to visit mr winkler when he was hospitalized during the state of illinois operated a weekly lottery game known as lotto lotto tickets cost one dollar each and contained a combination of six numbers every saturday night the illinois department of the lottery conducted a drawing during which six numbers were selected at random if the six numbers selected during the drawing matched the six numbers on a lotto ticket the holder of the ticket won the grand prize for the week of the drawing if more than one winning ticket had been issued during a given week the grand prize was divided evenly between or among the winning ticket holders on one occasion when mr and mrs winkler and one or more of their children stopped for fuel while returning from the carle clinic someone suggested that they purchase lotto tickets it quickly became a family routine that on trips to or from a clinic whichever family members were in the car would purchase three lotto tickets when they stopped for fuel any family_member who happened to have a dollar bill would contribute toward the purchase of the tickets and the driver would usually go into the store to purchase the tickets after obtaining the tickets the driver would hand them to mr winkler who would inspect them and comment on the numbers mr winkler would then give them to mrs winkler for safekeeping upon returning home mrs winkler would invariably place the tickets in a glass bowl in a china cabinet where the winklers stored most of their important family documents and keepsakes on saturday night or sunday morning mr and mrs winkler would check the numbers on the tickets against those selected during the weekly drawing family members referred to the lotto tickets purchased in the manner described above as family tickets and regarded them as being owned by the entire family none of the winklers maintained a record of exactly how much each family_member contributed toward the purchase of lotto tickets however each of the winkler children and mr and mrs winkler both paid for and went into the store to purchase lotto tickets on more than one occasion the winklers had no specific agreement as to how any potential winnings would be divided among them however the winklers often discussed what they would do with any winnings and each family_member enjoyed describing what he or she would do with his or her separate portion of the winnings in this way the purchase of lotto tickets became a diversion for the family during mr winkler's illness mrs winkler never purchased any lotto tickets for herself and never purchased any tickets when she was alone some of the winkler children occasionally purchased lotto tickets for themselves and considered such tickets to be their separate_property the children always kept lotto tickets purchased for themselves in their separate possession on the other hand when a family_member purchased family tickets he or she always purchased three tickets and always gave them to mrs winkler for storage in the china cabinet on saturday date mrs winkler and her daughter charlotte went to buy flowers for a friend who was in the hospital charlotte reminded mrs winkler that they had not purchased the family lotto tickets on their way home from the mayo clinic the night before and suggested that they stop at a gas station to purchase tickets before the saturday night drawing mrs winkler initially said that she was too tired but charlotte eventually convinced her to stop mrs winkler purchased all three tickets with her own money she selected the numbers on the tickets using the quick pick option which caused a computer to generate a group of six random numbers on each ticket mrs winkler then took the tickets home and placed them in the china cabinet where she kept the family tickets charlotte also purchased a lotto ticket for herself at the gas station but she kept this ticket separate from the family tickets on the morning of sunday date mr and mrs winkler listened when the winning numbers were announced on the radio mrs winkler wrote the numbers down and later checked them against the numbers on the tickets she had purchased the day before much to the winklers' delight one of the tickets bore all of the numbers announced from the weekly drawing disbelieving that they could have won mrs winkler telephoned charlotte and asked her to check the numbers listed in the sunday newspaper charlotte verified in two separate newspapers that the winklers had the winning ticket mr winkler then telephoned the other children and asked each of them to come to the farm early that day as each of the children arrived mr and mrs winkler announced that they had won the grand prize later that sunday the winklers contacted mr darrel oehler a local accountant who had grown up with the winkler children and asked him to come to the house the following morning on monday march the winkler family met with mr oehler and told him that they had won the weekly lotto grand prize mr oehler advised the winklers to discuss the matter with an attorney following this advice the winklers met with a local attorney mr ralph turner later that same day during the illinois department of the lottery required a written partnership_agreement before it would distribute lotto winnings to more than one individual or entity if a partnership ticket was presented for payment without an accompanying written partnership_agreement the lottery department would provide a pro forma agreement to the ticket holder and suggest that he or she obtain the advice of an accountant or attorney because of this requirement mr turner advised the winklers to enter into a written partnership_agreement to memorialize their understanding as to how the proceeds should be divided during their meeting with mr turner the winklers agreed among themselves that mr and mrs winkler should each receive percent of the winnings and that each of the five children should receive percent mr turner then drafted a partnership_agreement for the e e family_partnership to reflect this understanding the partner- ship agreement provides as follows partnership_agreement this agreement is entered into on date by emerson winkler elizabeth winkler thomas winkler charlotte sutter sharon swartzendruber susan litwiller and darrell winkler collectively referred to as partners and individually as partner name and purpose the partnership shall be carried on under the name of e e family_partnership the partnership has been formed to memorialize the family's understanding concerning the purchase of lottery tickets tickets purchased were for the benefit of the family rather than the individual who purchased the ticket mailing address winnings in the event a ticket purchased shall win the payee shall be the partnership and the partnership's income and capital shall be distributed as follows emerson winkler elizabeth winkler thomas winkler charlotte sutter sharon swartzendruber susan litwiller darrell winkler death of a partner in the event that a partner should die the partner's share of partnership_distributions shall be paid to his or her estate binding affect sic this agreement shall inure to the benefit of and be binding upon the parties hereto and their respective heirs legatees administrators executors legal representatives successors and permitted assigns amendments amendments to this agree- ment shall become effective only if in writing signed by all the partners although the partnership_agreement is dated date the agreement was not executed until date on date the e e family_partnership claimed the proceeds of the lotto drawing on or about date the illinois department of the lottery approved the e e family_partnership agreement and authorized payment of the proceeds to the partnership the winklers were the sole winners of the weekly grand prize of dollar_figure which was to be paid in annual installments on date mr and mrs winkler each filed a united_states gift and generation-skipping_transfer_tax return on form_709 both returns were prepared by a tax advisor mrs winkler's return reported total gifts of dollar_figure this included a gift of dollar_figure to each of her five children that was labeled illinois lottery ticket dated date it also included a gift of dollar_figure in cash to each of the children mrs winkler's return reports that these cash gifts had been made on date mr winkler reported total gifts of dollar_figure this included a gift of dollar_figure in cash to each of his five children and a gift of the value of a trip to florida to four of the children mr winkler's return reports that these gifts had been made on date mr and mrs winkler each consented to split the gifts of the other ie to treat all of the gifts as having been made one-half by each of them pursuant to sec_2513 after excluding dollar_figure of gifts to each donee pursuant to sec_2503 mr and mrs winkler each reported taxable_gifts of dollar_figure mr winkler died on date mr winkler's will was filed with the tazewell county circuit clerk of the tenth judicial circuit of illinois on date in his will mr winkler left all of his tangible_personal_property to his wife provided that she survive his death in the event that mrs winkler failed to survive him mr winkler left all of his tangible_personal_property to his children per stirpes mr winkler left the residue of his estate to the trustee of the trust estate naming mrs elizabeth winkler as the trustee he directed the trustee to create two separate trusts a marital trust and a residuary_trust mr winkler's will directs the trustee to fund the marital trust as follows a if my wife is living at my death then as of the date of my death the trustee shall set out of the trust estate a separate trust herein called the marital trust and shall allocate to such trust that amount of eligible trust property which will result in the least federal estate_tax being payable because of my death but not more than the smallest amount that will result in no such tax the trustee shall determine this amount after giving effect to the exercise or proposed exercise of tax elections and shall take into account prior taxable_gifts of the testator and the federal credit_for_state_death_taxes only to the extent that state_death_taxes are not thereby incurred or increased the will instructs the trustee to distribute property from this trust as follows commencing with the date of my death all of the income from this marital trust shall be paid to my wife w elizabeth winkler in convenient installments but at least as often as annually during her lifetime during the life of my said wife the trustee shall distribute all or any portion of the principal of the marital trust to any persons including herself whom my said wife may from time to time appoint by instrument in writing and deliver to the trustee in her lifetime any appointment by my wife may be of such estates and interests and upon such terms trusts and conditions as my wife shall determine if my wife survives me but disclaims any part or all of the property which would otherwise be held in the marital trust i give such disclaimed property to the trustee of the residuary_trust to be administered as part thereof for the benefit of those persons including my wife referred to thereunder mr winkler's will further directs that the balance of the trust estate ie the portion not allocated to the marital trust be held in a separate trust which he termed the residuary_trust the residuary_trust is governed by the following provisions a commencing with the date of my death the trustee shall pay to my wife w elizabeth winkler the net_income of the residuary_trust in convenient installments during the remainder of her lifetime at least as often as annually if at any time or from time to time in the sole opinion of the trustee the income payable to my wife together with such other funds available to her from other sources and known to the trustee is insufficient for the following purposes the trustee may pay to her from principal such amounts as the trustee in the trustee's discretion deems necessary for her needs for support maintenance and health including hospital and institutional care b upon the death of my wife or upon my death if she shall predecease me the residuary_trust shall terminate whereupon the trustee shall distribute all accrued or undistributed_net_income of the residuary_trust to the estate of my wife the trustee shall distribute the then principal of the trust per stirpes to my descendants then living except as provided in section iv which creates separate trusts for minor beneficiaries mr winkler's will further clarifies his intent concerning the interaction between the marital and residuary_trust as follows i intend that the gift to the marital trust qualify under the marital_deduction provisions of the federal estate_tax law applicable to my estate except to the extent not elected by my executor under the powers given to my executor herein and all provisions of this will shall accordingly be construed to carry out that intent more specifically if any provision of my will or any power other than the powers to which reference is made in the preceding sentence right direction or discretion granted to the trustee or my executor hereunder shall cause the loss of the marital_deduction then such provision or grant shall be void and of no effect as to the marital trust on or about date the estate of emerson winkler filed a united_states estate and generation- skipping transfer_tax return form_706 the return reported a total gross_estate of dollar_figure consisting primarily of farm_land and associated buildings located in tazewell county illinois valued at dollar_figure and mr winkler's 25-percent interest in the e e family_partnership valued at dollar_figure attached to the estate_tax_return is a schedule f-- other miscellaneous property not reportable under any other schedule which reports the following property interest in e e partnership - lottery winnings a b c of lottery winnings valued per attached dollar_figure of tazewell county national bank account dollar_figure number of accounts_payable - tax work schedule f is accompanied by a pleading which was filed on date in the circuit_court for tazewell county illinois in the matter of the estate of emerson winkler deceased this pleading states as follows disclaimer of decedent' sec_25 interest in e e partnership the undersigned w elizabeth winkler hereby exercises her right pursuant to ill rev stat chap 110½ sec a to disclaim any claim and interest to the following property interest to-wit twenty-five percent interest of decedent emerson winkler in e e partnership an illinois partnership the undersigned has received no benefits in connection with the disclaimed asset this disclaimer is irrevocable and is binding upon the disclaimant and all persons claiming by through and under the disclaimant this disclaimer is not barred by a judicial sale of the property part or interest thereof an assignment conveyance encumbrance pledge sale or other transfer of the property by the disclaimant a written waiver of the right to disclaim of the undersigned or an acceptance of the property by the disclaimant this disclaimer only covers the twenty-five percent partnership_interest of decedent emerson winkler and in no way affects w elizabeth winkler's individual twenty-five percent interest in said partnership schedule m--bequests etc to surviving_spouse filed with the decedent's_estate tax_return claimed a marital_deduction in the amount of dollar_figure consisting principally of the property which was distributed to the marital trust the property distributed to the marital trust includes the farm and farm machinery but does not include mr winkler's 25-percent interest in the e e family_partnership on part of schedule m the executors of the estate made the following protective qtip_election the executors elect a specific_portion of the residuary_trust created under paragraph iii of decedent's will the portion elected shall be represented by a fractional share of up to of the combined residue of decedent's_estate and any property disclaimed by the surviving_spouse per paragraph ii e of the will that is required to reduce the federal estate_tax on the decedent's federal estate_tax_return to the smallest amount possible based upon finally determined federal estate_tax values after taking into consideration all other items deducted on the federal estate_tax_return administrative expenses deducted on the estate's fiduciary income_tax returns other_property passing to the surviving_spouse prior taxable_gifts the allowable state_death_tax_credit to the extent that it does not increase the amount of death taxes payable to any state and the unified_credit the executors determined that based on the return as filed the value of the qtip property that was needed to reduce the estate_tax to the smallest amount was on date respondent issued separate notices of deficiency to mrs elizabeth winkler and the estate of emerson winkler respondent determined deficiencies in mr and mrs winkler's gift_tax for in the amount of dollar_figure each this determination is based on respondent's findings that mrs winkler made gifts to her children of percent of the winning lotto ticket and that mr winkler consented to split the gifts pursuant to sec_2513 respondent determined the value of percent of the winning ticket to be dollar_figure and therefore increased the value of the total taxable_gifts made by both mr and mrs winkler by one-half that amount dollar_figure respondent also determined a deficiency of dollar_figure in the estate of emerson winkler's estate_tax respondent reached this determination by increasing the value of mr winkler's lifetime taxable_gifts by dollar_figure and by making adjustments to the marital_deduction that are not disputed respondent did not recognize the estate's protective qtip_election and did not increase the marital_deduction for any portion of the residuary_trust opinion respondent determined that mrs winkler purchased the value of the winning lotto ticket on her own behalf and made a gift of a 10-percent interest in the ticket to each of her five children as mentioned above respondent asserts that the aggregate value of these gifts totaling percent of the value of the winning ticket is dollar_figure petitioners argue that mrs winkler purchased the winning ticket on behalf of a pre-existing family partner- ship petitioners contend that although the written e e family_partnership agreement was not executed until after the winning numbers were announced an oral partnership_agreement existed prior to the time mrs winkler purchased the ticket thus petitioners argue that each member of the winkler family was entitled to receive a portion of the proceeds of the winning ticket as his or her separate_property and mrs winkler did not make a gift of any portion of the winning ticket to her children petitioners also argue that an agreement to divide the proceeds of a winning lottery ticket should be respected for tax purposes even in the absence of an enforceable contract or valid partnership so long as the parties to the agreement actually perform finally petitioners argue in the alternative that if the division of the lottery proceeds is determined to be a gift the estate of emerson winkler is entitled to an increased marital_deduction because mrs winkler's purported disclaimer of her husband's 25-percent interest in the e e family_partnership was ineffective in deciding this case the threshold question that must be answered is whether there was a family_partnership in existence at the time mrs winkler purchased the winning ticket if we determine that a valid partnership existed at that time we must also decide whether mrs winkler purchased the ticket on behalf of the partnership petitioners bear the burden of proving that mrs winkler purchased the winning lotto ticket on behalf of a partnership composed of the members of her immediate_family rule a whether a valid partnership exists for federal tax purposes is governed by federal_law see 337_us_733 327_us_293 327_us_280 447_f2d_547 7th cir 88_tc_1405 wheeler v commissioner tcmemo_1978_208 sec_761 of the code defines the term partnership as follows a partnership --for purposes of this sub- title the term partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not within the meaning of this title subtitle a corpora- tion or a_trust or estate see also sec_7701 the term partnership as defined by the code is broader in scope than the common_law meaning of partnership and may include groups not traditionally considered partnerships sec_1_761-1 income_tax regs sec_301_7701-3 proced admin regs a partnership is created when persons join together their money goods labor or skill for the purpose of carrying on a trade profession or business and when there is a community of interest in the profits and losses commissioner v tower supra pincite generally each partner contributes one or both of the ingredients of income--capital or services 337_us_733 in deciding whether two or more persons have formed a partnership the question is not whether the services or capital contributed by a partner are of sufficient importance to meet some objective standard but whether considering all the facts--the agreement the conduct of the parties in execution of its provisions their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes for which it is used and any other facts throwing light on their true intent--the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise id see 42_tc_1067 recognition of a partnership for federal tax purposes also requires that the parties conduct some business activity see 633_f2d_512 7th cir affg 72_tc_521 88_tc_1405 for example it is clear that neither joint_ownership of property nor sharing of expenses by itself creates a partnership for federal tax purposes madison gas elec co v commissioner supra 41_bta_18 affd 123_f2d_700 2d cir gabriel v commissioner tcmemo_1993_524 marinos v commissioner tcmemo_1989_492 sec_1_761-1 income_tax regs sec_301_7701-3 proced admin regs the regulations in this regard provide as follows a joint undertaking merely to share expenses is not a partnership for example if two or more persons jointly construct a ditch merely to drain surface water from their properties they are not partners mere co-ownership_of_property which is maintained kept in repair and rented or leased does not constitute a partnership for example if an individual owner or tenants in common of farm property lease it to a farmer for a cash rental or a share of the crops they do not necessarily create a partnership thereby tenants in common however may be partners if they actively carry on a trade business financial operation or venture and divide the profits thereof for example a partnership exists if co-owners of an apartment building lease space and in addition provide services to the occupants either directly or through an agent sec_1_761-1 income_tax regs see also sec_301_7701-3 proced admin regs in marinos v commissioner supra this court stated that the regulations and relevant case law indicate the distinction between mere co-owners and co-owners who are engaged in a partnership lies in the degree of business activity of the co-owners or their agents in this case based upon the credible testimony of petitioners' witnesses we find that the winklers engaged in the activity of pooling their money to purchase family lotto tickets we find that they conducted this activity on a regular and consistent basis for more than a year before date thus based upon all of the facts and circumstances of this case we find that the winklers in good_faith and acting with a business_purpose intended to join together in the present conduct of an enterprise see commissioner v culbertson supra luna v commis- sioner supra at trial respondent emphasized the fact that prior to the time mrs winkler purchased the winning ticket the winklers did not have a specific agreement as to how they would divide proceeds we do not find the absence of such agreement to be fatal to the existence of a partnership prior to the time mrs winkler purchased the winning ticket as the supreme court noted in culbertson if upon a consideration of all the facts it is found that the partners joined together in good_faith to conduct a business having agreed that the services or capital to be contributed presently by each is of such value to the partnership that the contributor should participate in the distribution of profits that is sufficient commissioner v culbertson supra pincite in the case of a partnership composed of members of the same family sec_704 provides that a person shall be recognized as a partner if the partnership is one in which capital is a material_income-producing_factor and the person owns the partnership_interest 70_tc_637 affd without published opinion 605_f2d_1209 8th cir see also 87_tc_1046 sec_704 states as follows e family partnerships -- recognition of interest created by purchase or gift --a person shall be recognized as a partner for the purposes of this subtitle if he owns a capital interest in a partnership in which capital is a material_income-producing_factor whether or not such interest was derived by purchase or gift from any other person the purpose of sec_704 is to harmonize the rules governing interests in so-called family partnerships with those generally applicable to other forms of property or business s rept 82d cong 1st sess 1951_2_cb_458 h rept 82d cong 1st sess 1951_2_cb_357 in the case of a family_partnership which derives income from the ownership of property as opposed to providing personal services sec_704 makes it clear that the income is taxable to the owner of a partnership_interest if he or she is the real owner this is true even if the owner acquired his or her partnership_interest as an intra-family gift and performs no substantial services for the partnership sec_1_704-1 income_tax regs establishes the following test for determining whether capital is a material_income-producing_factor_capital as a material_income-producing_factor for purposes of sec_704 the deter- mination as to whether capital is a material_income-producing_factor must be made by reference to all the facts of each case capital is a material_income-producing_factor if a substantial portion of the gross_income of the business is attributable to the employ- ment of capital in the business conducted by the partnership in general capital is not a material_income-producing_factor where the income of the business consists primarily of fees commissions or other compensation_for_personal_services performed by members or employees of the partnership on the other hand capital is ordinarily a material income- producing factor if the operation of the business requires substantial inventories or a substantial investment in plant machinery or other equip- ment see generally ketter v commissioner supra in viewing the fact that any income from the enterprise in this case would be attributable to the purchase of a winning lotto ticket or to the investment of the proceeds of a winning ticket and none of the income would consist of fees commissions or other compensation_for_personal_services performed by members or employees of the partnership it is clear that capital is a material_income-producing_factor in the enterprise sec_1 e iv income_tax regs thus pursuant to sec_704 each member of the winkler family shall be recognized as a partner if he or she owns a capital interest in the enterprise sec_704 sec_1_704-1 income_tax regs sets forth basic tests to determine ownership these tests are designed to determine whether an alleged partner who is a donee of a capital interest in a partnership is the real owner of such capital interest and whether the donee has dominion and control_over such interest id for this purpose a capital interest purchased by one member of a family from another shall be considered to be created by gift from the seller and the fair_market_value of the purchased interest shall be considered to be donated capital sec_704 the basic tests fall into five categories retained controls by the transferor of the partnership_interest indirect controls by the transferor participation in management income distributions and conduct of partnership business 82_tc_335 sec_1_704-1 income_tax regs whether a person owns a capital interest in a partnership is a mixed factual and legal issue to be determined from the totality of the circumstances 310_f2d_412 7th cir reynolds tcmemo_1987_261 considering all of the facts and circumstances we find that each of the winkler family members did in fact own a capital interest in the partnership prior to the time mrs winkler purchased the winning ticket each member_of_the_family contributed capital in the form of dollar bills to purchase lotto tickets on more than one occasion each member_of_the_family except for mr winkler also contributed services on more than one occasion by going into the store to purchase the tickets the family agreed among themselves that these contributions of capital and services were of such value to the partnership that the contributing family members should share in any winnings they also agreed to joint proprietorship and control_over the tickets and they agreed to share the proceeds of any winning ticket finally each of the winkler family members was treated as a partner at all times during the operation of the partnership for example each member_of_the_family attended the meetings with mr oehler and mr turner and had a say in formulating the written partnership_agreement under these circumstances we find that each of the family members actually owned a partnership_interest as required by sec_704 sec_1_704-1 income_tax regs cf 337_us_733 s m plumbing co v commis55_tc_702 wheeler v commissioner tcmemo_1978_208 the second factual question is whether mrs winkler purchased the winning lotto ticket on behalf of the pre- existing family_partnership courts typically focus on the facts and circumstances surrounding the purchase of a lottery ticket including the intent and understanding of the parties at the time of purchase to determine ownership of the proceeds of the ticket for income_tax purposes see eg 275_f2d_369 1st cir affg 32_tc_591 schultz v commissioner tcmemo_1977_67 dowling v commissioner tcmemo_1959_169 chelius v commissioner tcmemo_1958_29 for example where a taxpayer purchases a lottery ticket with the intent and understanding that the proceeds will be shared with one or more other persons the courts have treated the proceeds of the ticket as income to the recipients rather than as income to the purchaser 25_tc_936 35_bta_835 35_bta_829 dowling v commissioner tcmemo_1959_169 chelius v commissioner supra this is true even though the agreement to divide proceeds is void and unenforceable tavares v commissioner supra dowling v commissioner as this court stated in dowling v commissioner supra the rule regularly applied in such circumstances is that where a ticket on a lottery is purchased in the name of one of two persons and they agree prior to the drawing to share any winnings each person is taxable only upon his agreed share provided that the nominal owner in fact divides the proceeds in accordance with their agreement even though the agreement be void and unenforce- able dowling v commissioner supra citations omitted the facts in this case are that mrs winkler did not normally play games of chance and she never purchased lotto tickets other than the family tickets purchased in the presence of other family members she purchased the winning lotto ticket as one of three family tickets on date while she was with her daughter charlotte she took the tickets home and placed them in a glass bowl in the china cupboard as was customary for family tickets based upon the record in this case we find that mrs winkler purchased the winning lotto ticket on behalf of the family_partnership and not as her sole property in making this finding we are mindful of mrs winkler's gift_tax_return in which she took the position that she made gifts to her children of the value of the ticket prior to the time it was determined to be the winner ie dollar_figure to each child however we accept mrs winkler's testimony that she signed the gift_tax_return on an accountant's advice despite the fact that she did not intend to make a gift of the ticket as credible and as consistent with the other facts and circumstances of this case finally we must determine the winklers' respective partnership interests at the time mrs winkler purchased the winning ticket normally a partner's_interest_in_the_partnership is determined by the partnership_agreement sec_704 sec_1_704-1 income_tax regs in this case there was no written partnership_agreement when mrs winkler purchased the winning ticket and the members of the winkler family had not yet agreed upon specific partnership interests however sec_1_761-1 income_tax regs provides that as to any matter on which a partnership_agreement or any modification thereof is silent the provisions of local law shall be considered to constitute part of the agreement see also sec_1 b ii h income_tax regs at all relevant times the illinois uniform_partnership_act provided that absent agreement to the contrary each partner shall be repaid his contribution whether by way of capital or advances to the partnership property and share equally in the profits and surplus remaining after all liabilities including those to partners are satisfied and must contribute towards the losses whether of capital or otherwise sustained by the partnership according to his share in the profits ill ann stat ch 106½ par a smith-hurd emphasis added accordingly under sec_1_761-1 income_tax regs and the illinois uniform_partnership_act the winklers' partnership_agreement as it existed at the time mrs winkler purchased the winning ticket is deemed to have required an equal distribution of partnership profits and surplus therefore at that time each member of the winkler family held a 7th or a 29-percent interest in the winning lotto ticket through the partnership under the written e e family_partnership agreement mr and mrs winkler each received a 25-percent interest in the partnership's income and capital and each of the five children received a 10-percent interest thus under the e e family_partnership agreement mr and mrs winkler each received a 71-percent greater interest and each of the children received a 29-percent lesser interest in the partnership profits and surplus than would have been the case under the oral partnership_agreement in this situation there is no basis on which we can find that mrs winkler made a gift to her children and accordingly we reject respondent's determinations of gift_tax deficiencies that are based upon a finding to the contrary because we find that mrs winkler did not make taxable_gifts of interests in the winning lotto ticket there is no estate_tax deficiency and we need not address petitioners' alternative contention that the estate of emerson winkler is entitled to an increased marital_deduction based upon our finding that there are no tax deficiencies in this case we hold that petitioners are not liable for the penalties under sec_6662 that were determined by respondent in the subject notices of deficiency decision will be entered for petitioners
